DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 05/10/2022 is acknowledged. In view of applicant’s Remarks and amendment, the rejection under 112a as set forth in the office action mailed on 12/13/2021 is hereby withdrawn. 
Reasons for Allowance
Applicant’s Remarks and amendment in the reply filed on 05/10/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s compounds as in the instant claims are novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s compounds as in the instant claims. The closest prior art, Arkles (Silanes and other Coupling Agents, 2004, Vol 3, 179-191), teaches compound of formula:

    PNG
    media_image1.png
    245
    385
    media_image1.png
    Greyscale
, wherein R= alkyl; R’ and R”=alkyl or alkoxy and thus different from compounds of the instant claims with regard to substitution of Si with at least one H. Another prior art, Wille (The Journal of Organic Chemistry; 2008, 73, 5821-5830); teaches computational (theoretical) compounds of the instant claims and thus different with regard to teaching of actual synthesis of any of the compounds of the instant claims.  Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make compounds as in the instant claims.
Therefore, Claims 1 and 3-5 are allowed.
Conclusion
Claims 1 and 3-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623